SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1443
CA 12-00086
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, WHALEN, AND MARTOCHE, JJ.


VILLAGE OF ILION, ET AL., PLAINTIFFS,
AND VILLAGE OF HERKIMER, PLAINTIFF-APPELLANT,

                      V                             MEMORANDUM AND ORDER

COUNTY OF HERKIMER, INDIVIDUALLY AND AS
ADMINISTRATOR OF HERKIMER COUNTY SELF-INSURANCE
PLAN, DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


LONGSTREET & BERRY, LLP, SYRACUSE (MARTHA L. BERRY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HINMAN, HOWARD & KATTELL, LLP, BINGHAMTON (ALBERT J. MILLUS, JR., OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Anthony
J. Paris, J.), entered June 17, 2011. The order granted in part the
motion of defendant County of Herkimer, individually and as
administrator of Herkimer County Self-Insurance Plan, for a
declaratory judgment and an order of preclusion.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Village of Ilion v County of Herkimer
([appeal No. 3] ___ AD3d ___ [Feb. 1, 2013]).




Entered:    February 1, 2013                      Frances E. Cafarell
                                                  Clerk of the Court